DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an engine longitudinal axis”. Since claim 1 is directed to an airfoil, it is unclear whether the engine longitudinal axis is being positively recited, and whether the engine longitudinal axis is a part of the gas turbine engine in line 1. Note, it appears that the arrangement of the airfoil relative to “an engine longitudinal axis” is intended use and that the airfoil is not limited to the specific orientation relative to the gas turbine engine. The airfoil merely needs to be capable of being positioned with an airfoil chord defining an angle relative to a tangential plane normal to an engine longitudinal axis.
Claims 1 and 9 further recite “the airfoil has a stagger angle”, however does not specify the condition of the airfoil. As noted by applicant in par. 45 of the specification, “the stagger angle… varies between a hot, running condition and a cold, static condition”. It is unclear whether the claimed curve correspond to a hot, running condition, or a cold static condition. Additionally, it is not clear whether there are specific operating conditions (ex. temperature, rotational speed) that would further affect the particular angle of the airfoil at a particular span. Accordingly, since the claim does not establish the conditions of the airfoil, the metes and bounds of the claim are unclear.
The term “about” in claim 17 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear what range of speeds and range of attitudes are being positively claimed.
Claims 2-8 and 10-19 are indefinite based on their dependence on claims 1, 9 and 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 6, 6, 6, 6, 6, 4 and 4 of U.S. Patent No. 10,584,715. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights what elements have been excluded in the presentation of the application claims (see bolded text).  
Patent claim 6
Application claim 1
A gas turbine engine comprising: 
a combustor section arranged between a compressor section and a turbine section, wherein the compressor section includes at least a low pressure compressor and a high pressure compressor, the high pressure compressor arranged upstream of the combustor section; 

a fan section having an array of twenty-six or fewer fan blades, wherein the fan section has a low fan pressure ratio of less than 1.55, wherein the low pressure compressor is downstream from the fan section, wherein the low pressure compressor is counter-rotating relative to the fan blades; 

a geared architecture coupling the fan section to the turbine section or the compressor section; and 

an airfoil provided in the compressor section outside the high pressure compressor section and including pressure and suction sides extending in a radial direction from a 0% span position to a 100% span position, 

wherein the airfoil has a relationship between a stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span, wherein the stagger angle has a positive slope from 20% span to 100% span, wherein the stagger angle is between 55° and 65° at 100% span. 
An airfoil for a gas turbine engine comprising: 



















a pressure side and a suction side extending in a radially outward direction from a 0% span position to a 100% span position; wherein the airfoil has a stagger angle defined as an angle between an airfoil chord and a tangential plane normal to an engine longitudinal axis; 

wherein the airfoil has a relationship between stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span; and wherein the stagger angle at 100% span is greater than the stagger angle at 50% span.


Thus, it is apparent that the more specific patent claims 6, 6, 6, 6, 6, 6, 4 and 4 encompass application claims 1-8, respectively (with bolded text above indicating more specific limitations).  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Note that since application claims 1-8 are anticipated by patent claims 6, 6, 6, 6, 6, 6, 4 and 4, respectively, and since anticipation is the epitome of obviousness, then application claims 1-8 are obvious over patent claims 6, 6, 6, 6, 6, 6, 4 and 4, respectively.

Claim 9-12, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 6, 6, 6, 6, 6 and 6 of U.S. Patent No. 10,584,715 in view of Morin (US Patent 8,246,292). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights what elements have been excluded in the presentation of the application claims (see bolded text).  
Patent claim 6
Application claim 9
A gas turbine engine comprising: 
a combustor section arranged between a compressor section and a turbine section, wherein the compressor section includes at least a low pressure compressor and a high pressure compressor, the high pressure compressor arranged upstream of the combustor section; 

a fan section having an array of twenty-six or fewer fan blades, wherein the fan section has a low fan pressure ratio of less than 1.55, wherein the low pressure compressor is downstream from the fan section, wherein the low pressure compressor is counter-rotating relative to the fan blades; 

a geared architecture coupling the fan section to the turbine section or the compressor section; and 

an airfoil provided in the compressor section outside the high pressure compressor section and including pressure and suction sides extending in a radial direction from a 0% span position to a 100% span position, 

wherein the airfoil has a relationship between a stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span, 



wherein the stagger angle has a positive slope from 20% span to 100% span, wherein the stagger angle is between 55° and 65° at 100% span. 
A gas turbine engine comprising: 
a fan section including a fan; 

a compressor section including a low pressure compressor and a high pressure compressor;

a turbine section including a low pressure turbine and a high pressure turbine, the low pressure turbine coupled to the fan; 

wherein the compressor section includes 









an airfoil, the airfoil including a pressure side and a suction side extending in a radially outward direction from a 0% span position to a 100% span position; 

wherein the airfoil has a stagger angle defined as an angle between an airfoil chord and a tangential plane normal to an engine longitudinal axis; wherein the airfoil has a relationship between stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span; and 

wherein the stagger angle at 100% span is greater than the stagger angle at 50% span.


Thus, it is apparent that the more specific patent claims 6, 6, 6, 6, 6, 6, and 6 encompass application claims 9-12, and 15-17, respectively (with bolded text above indicating more specific limitations).  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Note that since application claims 9-12, and 15-17 are anticipated by patent claims 6, 6, 6, 6, 6, 6, and 6, respectively, and since anticipation is the epitome of obviousness, then application claims 9-12, and 15-17 are obvious over patent claims 6, 6, 6, 6, 6, 6, and 6, respectively.
	With respect to the additional features recited in the application claims (see underlined text), the inclusion of a low pressure turbine and a high pressure turbine, and the low pressure turbine being coupled to a fan is an obvious improvement in view of Morin. Morin discloses a low pressure turbine (46) and a high pressure turbine (54), the low pressure turbine coupled to a fan (42, via shaft 40 and gearbox 48, Figure) which enables the high pressure compressor to be driven by the high pressure turbine and the fan and low pressure compressor to be driven by the low pressure turbine.  Since the patent claims includes a low and high pressure compressors and a turbine section, and Morin teaches an gas turbine arrangement with a low and high pressure turbine with the low pressure turbine coupled to fan, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gas turbine engine arrangement in the patent claims by providing a low pressure turbine and a high pressure turbine, the low pressure turbine coupled to a fan, as taught by Morin, to enable the operation of the gas turbine with the high pressure compressor being driven by the high pressure turbine and the fan and the low pressure compressor being driven by the low pressure turbine.

Claim 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 10, 1, 10, 1, and 4 of U.S. Patent No. 11,209,013. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights what elements have been excluded in the presentation of the application claims (see bolded text).  
Patent claim 1
Application claim 1
A gas turbine engine comprising: 
a combustor section arranged between a compressor section and a turbine section, wherein the compressor section includes at least a low pressure compressor and a high pressure compressor, the high pressure compressor arranged upstream of the combustor section; 

a fan section having an array of twenty-six or fewer fan blades, wherein the low pressure compressor is downstream from the fan section; and 

an airfoil provided in the compressor section outside the high pressure compressor section and including pressure and suction sides extending in a radially outward direction from a 0% span position to a 100% span position, 
wherein the airfoil has a relationship between a stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span, wherein every tangent along the curve between 20% span and 100% span has a positive slope, wherein the stagger angle is an angle between an airfoil chord and a tangential plane normal to an engine longitudinal axis during cruise of the gas turbine engine.
An airfoil for a gas turbine engine comprising: 









a pressure side and a suction side extending in a radially outward direction from a 0% span position to a 100% span position; 

wherein the airfoil has a stagger angle defined as an angle between an airfoil chord and a tangential plane normal to an engine longitudinal axis; 

wherein the airfoil has a relationship between stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span; and 
wherein the stagger angle at 100% span is greater than the stagger angle at 50% span.


Thus, it is apparent that the more specific patent claims 1, 1, 10, 1, 10, 1, and 4 encompass application claims 1-7, respectively (with bolded text above indicating more specific limitations).  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Note that since application claims 1-7 are anticipated by patent claims 1, 1, 10, 1, 10, 1, and 4, respectively, and since anticipation is the epitome of obviousness, then application claims 1-7 are obvious over patent claims 1, 1, 10, 1, 10, 1, and 4, respectively.

Claim 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,209,013 in view of Gomez (US 2015/0016986). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.
Regarding the broadening aspect of the application claim 8, the previous comparison between the patent claim 1 and the application claim 1 highlights what elements have been excluded in the presentation of the application claim 8. Note that since application claim 8 is anticipated by patent claim 1, and since anticipation is the epitome of obviousness, then application claim 8 is obvious over patent claim 1.
With respect to the additional features recited in the application claim 8, the inclusion of the curve with a negative slope in a range of 80% span to 100% span is an obvious improvement in view of Gomez. Gomez discloses a negative slope (par. 29, β “increases monotonically” which is defined relative to an axis of rotation 3 so the stagger angle “decreases” relative to a circumferential direction, see par. 9) in a range of 80% span to 100% span (in h4, which can be 25% of the span, par. 38) which increases aerodynamic flow and improves the compressor stability (Gomez par. 6).  Since the patent claim 1 includes a curve, and Gomez teaches a negative slope in a range of 80% span to 100% span, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gas turbine engine arrangement in the patent claim 1 by providing a negative slope in a range of 80% span to 100% span, as taught by Gomez, to increase aerodynamic flow and improve the compressor stability (Gomez par. 6).

Claim 9-12, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 10, 10, 10, 10, 10 and 12 of U.S. Patent No. 11,209,013 in view of Morin (US Patent 8,246,292). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights what elements have been excluded in the presentation of the application claims (see bolded text).  
Patent claim 10
Application claim 9
A gas turbine engine comprising: 
a combustor section arranged between a compressor section and a turbine section, wherein the compressor section includes at least a low pressure compressor and a high pressure compressor, the high pressure compressor arranged upstream of the combustor section; 

a fan section having an array of twenty-six or fewer fan blades, wherein the low pressure compressor is downstream from the fan section; and 

an airfoil provided in the compressor section outside the high pressure compressor section and including pressure and suction sides extending in a radially outward direction from a 0% span position to a 100% span position, 


wherein the airfoil has a relationship between a stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span, 

wherein every tangent along the curve between 20% span and 100% span has a positive slope, 

wherein the stagger angle is between 55° and 65° at 100% span, wherein the stagger angle is an angle between an airfoil chord and a tangential plane normal to an engine longitudinal axis during cruise of the gas turbine engine.
A gas turbine engine comprising: 
a fan section including a fan; 

a compressor section including a low pressure compressor and a high pressure compressor;

a turbine section including a low pressure turbine and a high pressure turbine, the low pressure turbine coupled to the fan; 

wherein the compressor section includes 

an airfoil, the airfoil including a pressure side and a suction side extending in a radially outward direction from a 0% span position to a 100% span position; 

wherein the airfoil has a stagger angle defined as an angle between an airfoil chord and a tangential plane normal to an engine longitudinal axis; wherein the airfoil has a relationship between stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span; and 

wherein the stagger angle at 100% span is greater than the stagger angle at 50% span.


Thus, it is apparent that the more specific patent claims 10, 10, 10, 10, 10, 10, and 12 encompass application claims 9-12, and 15-17, respectively (with bolded text above indicating more specific limitations).  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Note that since application claims 9-12, and 15-17 are anticipated by patent claims 10, 10, 10, 10, 10, 10, and 12, respectively, and since anticipation is the epitome of obviousness, then application claims 9-12, and 15-17 are obvious over patent claims 10, 10, 10, 10, 10, 10, and 12, respectively.
	With respect to the additional features recited in the application claims (see underlined text), the inclusion of a low pressure turbine and a high pressure turbine, and the low pressure turbine being coupled to a fan is an obvious improvement in view of Morin. Morin discloses a low pressure turbine (46) and a high pressure turbine (54), the low pressure turbine coupled to a fan (42, via shaft 40 and gearbox 48, Figure) which enables the high pressure compressor to be driven by the high pressure turbine and the fan and low pressure compressor to be driven by the low pressure turbine.  Since the patent claims includes a low and high pressure compressors and a turbine section, and Morin teaches an gas turbine arrangement with a low and high pressure turbine with the low pressure turbine coupled to fan, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gas turbine engine arrangement in the patent claims by providing a low pressure turbine and a high pressure turbine, the low pressure turbine coupled to a fan, as taught by Morin, to enable the operation of the gas turbine with the high pressure compressor being driven by the high pressure turbine and the fan and the low pressure compressor being driven by the low pressure turbine.

Claim 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 of U.S. Patent No. 11,209,013 in view of Morin (US Patent 8,246,292) and in further view of Gomez (US 2015/0016986). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.
Regarding the broadening aspect of the application claim 14, the previous comparison between the patent claim 10 and the application claim 9 highlights what elements have been excluded in the presentation of the application claim 14. Note that since application claim 14 is anticipated by patent claim 10, and since anticipation is the epitome of obviousness, then application claim 14 is obvious over patent claim 10.
With respect to the additional features recited in the application claim 14, the inclusion of the curve with a negative slope in a range of 80% span to 100% span is an obvious improvement in view of Gomez. Gomez discloses a negative slope (par. 29, β “increases monotonically” which is defined relative to an axis of rotation 3 so the stagger angle “decreases” relative to a circumferential direction, see par. 9) in a range of 80% span to 100% span (in h4, which can be 25% of the span, par. 38) which increases aerodynamic flow and improves the compressor stability (Gomez par. 6).  Since the patent claim 1 includes a curve, and Gomez teaches a negative slope in a range of 80% span to 100% span, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gas turbine engine arrangement in the patent claim 10 by providing a negative slope in a range of 80% span to 100% span, as taught by Gomez, to increase aerodynamic flow and improve the compressor stability (Gomez par. 6).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doloresco (US 2005/0031454).
In regards to claim 1, Doloresco discloses an airfoil (20) for a gas turbine engine comprising: 
a pressure side (28) and a suction side (26) extending in a radially outward direction from a 0% span position to a 100% span position; 
wherein the airfoil has a stagger angle (90-A, Fig. 3) defined as an angle between an airfoil chord (38) and a tangential plane normal to an engine longitudinal axis (x); 
wherein the airfoil has a relationship between stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span (annotated Fig. 4); and 
wherein the stagger angle at 100% span is greater than the stagger angle at 50% span (annotated Fig. 4).

    PNG
    media_image1.png
    271
    335
    media_image1.png
    Greyscale

Annotated Fig. 4 of Doloresco
In regards to claim 2, Doloresco discloses the airfoil is a low pressure compressor blade (Fig. 2).
In regards to claim 7, Doloresco discloses the curve includes a non-increasing positive slope (slope defined in between 90%-100% span) in a range of 80% span to 100% span. Note the prepositional phrase “in a range of 80% span to 100% span” is being broadly interpreted as limiting “the curve”, and as shown below the curve includes a constant slope (as defined in between 90%-100% span).

    PNG
    media_image2.png
    139
    380
    media_image2.png
    Greyscale

Annotated Portion of Fig. 4 of Doloresco

Claim(s) 1, and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols (US 2013/0287542).
In regards to claim 1, Nichols discloses an airfoil (48) for a gas turbine engine comprising: 
a pressure side and a suction side extending in a radially outward direction (along P, Fig. 3) from a 0% span (44) position to a 100% span position (46); 
wherein the airfoil has a stagger angle (“angle” in par. 26) defined as an angle between an airfoil chord (C) and a tangential plane (radial plane of Fig. 2, par. 26); 
wherein the airfoil has a relationship between stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span (ex. at an intermediate position between Figs. 2-3, par. 26); and 
wherein the stagger angle at 100% span is greater than the stagger angle at 50% span (Fig. 3, 5).
Note the limitation “an engine longitudinal axis” appears to be intended use, and the airfoil of Nichols appear capable of being positioned in a gas turbine engine relative to an engine longitudinal axis, such as with the P axis being oriented in a radially direction.

In regards to claims 3, Nichols discloses the stagger angle is between 55° and 65° at 100% span (with the variable vane turned at an intermediate angles 47°-57° and the twist angle being +8° at 100% span, see par. 26).
In regards to claim 4, Nichols discloses the stagger angle is between 35° and 45° at 0% span (with the variable vane turned at an intermediate angles 44°-54° and the twist angle being -9° at 0% span, see par. 26).
In regards to claim 5, Nichols discloses the stagger angle is between 55° and 65° at 100% span (with the variable vane turned at an intermediate angles 47°-54° and the twist angle being +8° at 100% span, see par. 26).
Note that Nichols discloses an arrangement with the stagger angle is between 55° and 65° at 100% span and the stagger angle is between 35° and 45° at 0% span based on how the variable vane pivots from a radial orientation Fig. 2 to horizontal orientation in Fig. 3 (see par. 26). The particular stagger angles are taught as the vane actuates through particular positions (ex. turning angles of 47°-54 °) with the stagger angle being within the claimed range.
In regards to claim 6, Nichols discloses the stagger angle (which is determined by the twist angle and an angle turned) has a positive slope from 20% span to 100% span (Fig. 5).
In regards to claim 7, Nichols discloses the curve includes a non-increasing positive slope in a range of 80% span to 100% span (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doloresco (US 2005/0031454) in view of Gomez (US 2015/0016986).
Doloresco discloses all of the claimed subject matter as set forth in the rejection of claim 1, except the curve includes a negative slope in a range of 80% span to 100% span.
Gomez discloses a negative slope (par. 29, β “increases monotonically” which is defined relative to an axis of rotation 3 so the stagger angle decreases relative to a circumferential direction, see par. 9) in a range of 80% span to 100% span (in h4, which can be 25% of the span, par. 38) which increases aerodynamic flow and improves the compressor stability of the airfoil (Gomez par. 6).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the airfoil of Doloresco by providing a negative slope in a range of 80% span to 100% span, as taught by Gomez, to increase aerodynamic flow and improve the compressor stability (Gomez par. 6).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US Patent 8,246,292) in view of Doloresco (US 2005/0031454).
In regards to claim 8, Morin discloses a gas turbine engine (20) comprising:
a fan section (22) including a fan (22);
a compressor section (24) including a low pressure compressor (44) and a high pressure compressor (52);
a turbine section (28) including a low pressure turbine (46) and a high pressure turbine (54), the low pressure turbine coupled to the fan (Figure);
wherein the compressor section includes an airfoil (in low pressure compressor 44) including a pressure side and a suction side extending in a radial outward direction from a 0% span position to a 100% span position (Figure).
Morin does not disclose: 
the airfoil having a stagger angle defined as an angle between an airfoil chord and a tangential plane normal to an engine longitudinal axis; 
wherein the airfoil has a relationship between stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span; and 
wherein the stagger angle at 100% span is greater than the stagger angle at 50% span.
Doloresco discloses an airfoil (20) has a stagger angle (90-A, Fig. 3) defined as an angle between an airfoil chord (38) and a tangential plane normal to an engine longitudinal axis (x); 
wherein the airfoil has a relationship between stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span (annotated Fig. 4); and 
wherein the stagger angle at 100% span is greater than the stagger angle at 50% span (annotated Fig. 4).

    PNG
    media_image1.png
    271
    335
    media_image1.png
    Greyscale

Annotated Fig. 4 of Doloresco
Morin discloses a gas turbine engine with a compressor section with an airfoil, however does not disclose the particular stagger angle to span relationship. Doloresco, which is also directed to a gas turbine engine with a compressor airfoils, discloses an airfoil profile which maximizes aerodynamic performance of the compressor including efficiency, flow and stall margin (par. 24). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the gas turbine of Morin by providing the airfoil having a stagger angle defined as an angle between an airfoil chord and a tangential plane normal to an engine longitudinal axis, the airfoil has a relationship between stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span, and the stagger angle at 100% span is greater than the stagger angle at 50% span, as taught by Doloresco, to maximize aerodynamic performance of the compressor including efficiency, flow and stall margin (Doloresco par. 24).

Claim(s) 9-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 6,457,938) in view of Nichols (US 2013/0287542).
In regards to claim 8, Liu discloses a gas turbine engine (10, Fig. 1) comprising:
a fan section including a fan (14);
a compressor section including a low pressure compressor (not labeled, Col. 1, lines 9, 16) and a high pressure compressor (16);
a turbine section including a low pressure turbine (22) and a high pressure turbine (22), the low pressure turbine coupled to the fan (Fig. 1, Col. 1, lines 15-17);
wherein the compressor section includes an airfoil (26) including a pressure side (34) and a suction side (36) extending in a radial outward direction from a 0% span position to a 100% span position (Figure);
wherein the airfoil having a stagger angle (based on twist of airfoil, and pitch value, Figs. 3-4) defined as an angle between an airfoil chord and a tangential plane normal to an engine longitudinal axis (12).
Liu is silent about the airfoil has a relationship between stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span; and wherein the stagger angle at 100% span is greater than the stagger angle at 50% span.
Nichols discloses wherein the airfoil has a relationship between a stagger angle and span position that defines a curve (related to the curve of Fig. 5 but also including the turning angle as described in par. 26) with the stagger angle greater than 35° from 0% span to at least 50% span (ex. at an intermediate position between Figs. 2-3, par. 26); and wherein the stagger angle at 100% span is greater than the stagger angle at 50% span (Fig. 3, 5).
Liu discloses a gas turbine engine including an airfoil with includes closing angles of 60 degrees (Col. 2, line 33), and a twist profile (Col. 3, lines 62-65), however does not disclose the specific curve of the stagger angle. Nichols, which is also directed to a compressor airfoil profile within a gas turbine, discloses a twisted vane which determines the distribution of flow and may be turned to optimize the work and pressure ratio of the first age of the compressor section to better match the operating requirements of the engine and reduce the rotor top speed (Nichols Col. 5, lines 18-21). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the gas turbine engine of Liu by providing the airfoil has a relationship between stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span; and wherein the stagger angle at 100% span is greater than the stagger angle at 50% span, as taught by Nichols, to determine the distribution of flow and optimize the work and pressure ratio of the first age of the compressor section to better match the operating requirements of the engine and reduce the rotor top speed (Nichols Col. 5, lines 18-21).
In regards to claims 10 and 12, the modified gas turbine engine of Liu comprises the stagger angle is between 55° and 65° at 100% (based on intermediate position of the vane, since Liu discloses a closing angle of 60° in Col. 2, line 33, and a twist profile of 15° in Col. 3, lines 62-65; also see Nichols par. 26).
In regards to claim 11, the modified gas turbine engine of Liu comprises the stagger angle is between 35° and 45° at 0% span (based on intermediate position of the vane, since Liu discloses a closing angle of 60° in Col. 2, line 33, and a twist profile of 15° in Col. 3, lines 62-65; also see Nichols par. 26).
	In regards to claim 13, the modified gas turbine engine of Liu comprises the curve includes a non-increasing positive slope in a range of 80% span to 100% span (Nichols Fig. 5).
	In regards to claim 15, the modified gas turbine engine of Liu comprises the high pressure compressor (Liu 16) excludes the airfoil (Liu 26, Liu Fig. 1).
	In regards to claim 16, the modified gas turbine engine of Liu comprises the fan section has an array of twenty six or fewer fan blades (note that there is an indeterminate number of fan blades, and any portion of these fan blades could form an array).
	
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 6,457,938) in view of Nichols (US 2013/0287542) and in further view of Gomez (US 2015/0016986).
The modified engine of Liu contains all of the claimed subject matter as set forth in the rejection of claim 12, except the curve includes a negative slope in a range of 80% span to 100% span.
Gomez discloses a negative slope (par. 29, β “increases monotonically” which is defined relative to an axis of rotation 3 so the stagger angle decreases relative to a circumferential direction, see par. 9) in a range of 80% span to 100% span (in h4, which can be 25% of the span, par. 38) which increases aerodynamic flow and improves the compressor stability of the airfoil (Gomez par. 6).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Liu by providing a negative slope in a range of 80% span to 100% span, as taught by Gomez, to increase aerodynamic flow and improve the compressor stability (Gomez par. 6).

Claim(s) 16 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 6,457,938) in view of Nichols (US 2013/0287542) and in further view of Wadia (US 2007/0243068).
The modified engine of Liu contains all of the claimed subject matter as set forth in the rejection of claim 15, except the fan section has an array of twenty-six or fewer fan blades.
Wadia discloses twenty-six or fewer fan blades (pars. 79-82, Fig. 1).
	Liu discloses a gas turbine engine with a fan section, however is silent about the number of fan blades. Wadia, which is also directed to a gas turbine engine with a fan section, discloses that twenty blades increase efficiency while maintaining adequate stability and stall margin, as well as reducing noise, as well as reducing weight and cost due to fewer fan blades (par. 82). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the gas turbine of Liu by providing twenty-six or fewer fan blades, as taught by Wadia, to increase efficiency while maintaining adequate stability and stall margin, as well as reducing noise, as well as reducing weight and cost due to fewer fan blades (Wadia par. 82).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 6,457,938) in view of Nichols (US 2013/0287542) and in view of Wadia (US 2007/0243068), and in further view of Morin (US Patent 8,246,292).
The modified engine of Liu contains all of the claimed subject matter as set forth in the rejection of claim 16, except the fan section has a low pressure ratio of less than 1.55 at cruise at about 0.8 Mach and about 35,000 feet.
Morin discloses the fan section has a low pressure ratio of less than 1.55 at cruise at about 0.8 Mach and about 35,000 feet (Col. 4, lines 21-39).
	Liu discloses a gas turbine engine with a fan section, however is silent about specific low pressure ratio. Morin, which is also directed to a turbofan arrangement, discloses a low pressure ratio of less than 1.55 at cruise at about 0.8 Mach and about 35,000 feet which provides high thrust in a geared arrangement. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the gas turbine of Liu by providing the fan section has a low pressure ratio of less than 1.55 at cruise at about 0.8 Mach and about 35,000 feet, as taught by Morin, to utilize a geared arrangement that provides high thrust at a lower fan speed (Morin Col. 4, lines 40-49).

Allowable Subject Matter
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                           
8/18/2022



/WOODY A LEE JR/             Supervisory Patent Examiner, Art Unit 3745